MIHARA, J., Concurring.
While I am in substantial agreement with my colleagues’ well-written majority opinion in most respects, I write separately to express my belief that defendants’ rights to discovery of transcripts of the nontestimonial portions of the grand jury proceedings arise from the California Constitution’s guarantee of due process.
Defendants assert that “due process” requires that grand jury proceedings be fair, and the People do not challenge this assertion. Defendants reason from this premise that their due process rights to fair grand jury proceedings cannot be vindicated if they are precluded from discovering the nature of those proceedings. The People respond that a transcript of only the testimonial portions of the proceedings is sufficient to satisfy due process. My *442colleagues conclude that defendants are entitled to discover transcripts of the nontestimonial portions of the grand jury proceedings. However, my colleagues avoid premising this discovery right on the California Constitution. This is the point at which my view diverges from that of my colleagues.
My colleagues state that “[n]o California Supreme Court case has squarely held that grand jury indictment procedures must comport with the demands of due process” and later repeat the claim that “no Supreme Court case expressly holds that grand jury indictment procedures must comport with due process.” (Maj. opn., ante, at pp. 434, 435.) I disagree with the substance of these remarks. I understand People v. Backus (1979) 23 Cal.3d 360 [152 Cal.Rptr. 710, 590 P.2d 837] to hold that grand jury indictment procedures are subject to the California Constitution’s guarantee of due process and therefore “must comport with the demands of due process.”
I will not quibble about whether Backus’ s holding should be characterized as “square” or “express.” Suffice it to say that I do not find Backus vague with regard to its due process holding. The defendants in Backus moved to dismiss the indictment on the ground that their due process rights had been violated because inadmissible evidence had been presented to the grand jury. (People v. Backus, supra, 23 Cal.3d at pp. 391-392.) Noting that “[n]either this court nor the United States Supreme Court has yet addressed the question of a defendant’s right to due process during grand jury proceedings,” the California Supreme Court nevertheless concluded that “due process” did generally apply to grand jury proceedings. (Backus, at pp. 392-393, italics added.) “If the grand jury cannot fulfill its obligation to act independently and to protect citizens from unfounded obligations . . . when not advised of relevant exculpatory evidence [(Johnson v. Superior Court (1975) 15 Cal.3d 248 [124 Cal.Rptr. 32, 539 P.2d 792])], neither can it do so if it is invited to indict on the basis of incompetent and irrelevant evidence. It follows therefore that when the extent of incompetent and irrelevant evidence before the grand jury is such that, under the instructions and advice given by the prosecutor, it is unreasonable to expect that the grand jury could limit its consideration to the admissible, relevant evidence ..., the defendants have been denied due process and the indictment must be dismissed notwithstanding Penal Code section 939.6.’1 (Backus, at p. 393, citations omitted, italics added.)
Although the California Supreme Court did not expressly indicate in Backus the source of the “due process” right it recognized, its reliance on California case authority reflected that this due process right arose from the *443California Constitution rather than the United States Constitution.2 (People v. Backus, supra, 23 Cal.3d at pp. 392-393.) My colleagues emphasize in their opinion that the California Supreme Court in Cummiskey v. Superior Court (1992) 3 Cal.4th 1018 [13 Cal.Rptr.2d 551, 839 P.2d 1059] characterized the defendant’s due process claim as an assertion that the grand jury proceedings had violated “ ‘her due process rights under the relevant statutory and common law principles governing indictment by grand juries.'’ ” (Maj. opn., ante, at p. 435, original italics.) They seem to suggest by this emphasis that the California Supreme Court was disclaiming a constitutional origin for the procedural due process right which applies to grand jury proceedings. If this is what they mean to suggest, I beg to differ.
While the constitutional concept of procedural due process includes procedures which were recognized by the common law and by statute prior to the adoption of the Constitution and procedures which are necessitated by other constitutional provisions (see Murray's Lessee et al. v. Hoboken Land and Improvement Co. (1855) 59 U.S. (18 How.) 272, 276-277 [15 L.Ed. 372]), there is no such thing as “nonconstitutional due process,” although statutes obviously may authorize procedures which are not constitutionally required. As the California Supreme Court did not indicate in Backus or Cummiskey that its references to “due process” were a euphemism for some unspecified statutorily prescribed procedure without any constitutional basis, I cannot accept the apparent inference drawn by my colleagues that Backus and Cummiskey somehow recognized a nonconstitutional due process right.
I am convinced that the holding in Backus determines the result in the case before us. Since, as Backus held, the right to due process permits a defendant to challenge an indictment on the ground that the grand jury proceeding was unfair because inadmissible evidence was presented to the grand jury, it follows that this same due process right also permits a defendant to challenge an indictment on the ground that the grand jury proceeding was unfair because the court or the prosecutor made prejudicial or erroneous statements to the grand jury. It is self-evident that a defendant cannot determine whether a grand jury proceeding was unfair in this respect unless' he or she can discover a transcript of the nontestimonial portions of the grand jury proceedings.
I would therefore conclude that defendants have a California constitutional due process right to challenge indictments on the ground that the *444grand jury was exposed to prejudicial or erroneous statements by the court or the prosecutor. As this California constitutional right cannot be vindicated without permitting defendants to obtain transcripts of the nontestimonial portions of the grand jury proceedings, the California Constitution entitles defendants to discovery of such transcripts. Although Penal Code section 1054, subdivision (e) precludes discovery except where expressly required by statute or mandated by the United States Constitution, Penal Code section 1054, subdivision (e), as a mere statute, has no power to preclude discovery where it is required to vindicate rights guaranteed by the California Constitution.3 (See County of Los Angeles v. Payne (1937) 8 Cal.2d 563, 574 [66 P.2d 658] [“the Constitution of the state is supreme, and any statute in conflict therewith is of no validity”].)
Consequently, I am convinced that the trial courts’ discovery orders were justified by the California Constitution’s due process guarantee and concur in my colleagues’ dispositions in these matters.

The court in Backus ruled that the defendants “were not prejudiced” by the inadmissible evidence presented to the grand jury. (People v. Backus, supra, 23 Cal.3d at p. 393.)


The California Constitution’s due process guarantee is not merely coextensive with the United States Constitution’s due process guarantee. (People v. Ramos (1984) 37 Cal.3d 136, 152 [207 Cal.Rptr. 800, 689 P.2d 430]; Raven v. Deukmejian (1990) 52 Cal.3d 336, 355 [276 Cal.Rptr. 326, 801 P.2d 1077].)


In fact, Proposition 115, by which Penal Code section 1054, subdivision (e) was enacted, included a constitutional amendment which would have deprived “California courts in criminal cases ... [of the] authority to interpret the state Constitution in a manner more protective of defendants’ rights than extended by the federal Constitution, as construed by the United States Supreme Court.” (Raven v. Deukmejian, supra, 52 Cal.3d 336, 352.) This purported constitutional amendment was invalidated by the California Supreme Court as an improper attempt at constitutional “revision,” and the provision did not take effect. (Raven, at p. 355.)